Citation Nr: 0711480	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-16 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Entitlement to service connection for deep vein 
thrombosis. 

2. Entitlement to service connection for heart disease.  

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1953 to October 1953. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2007, the veteran canceled his request for a 
hearing before the Board. 


FINDINGS OF FACT

1. Deep vein thrombosis was not affirmatively shown to have 
had onset during service; deep vein thrombosis was not 
manifested to a compensable degree within one year from the 
date of separation from service; and deep vein thrombosis 
first diagnosed after service is unrelated to an injury, 
disease, or event of service origin.

2. Heart disease, coronary artery disease, was not 
affirmatively shown to have had onset during service; heart 
disease, coronary artery disease, was not manifested to a 
compensable degree within one year from the date of 
separation from service; and heart disease, coronary artery 
disease, was first diagnosed after service is unrelated to an 
injury, disease, or event of service origin.

3. In a rating decision in October 1986, the RO denied the 
veteran's application to reopen the claim of service 
connection for a psychiatric disorder; after the veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the rating decision. 



4. The additional evidence presented since the rating 
decision in October 1986 of the RO does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1. Deep vein thrombosis was not incurred in or aggravated by 
service, and service connection may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).

2. Heart disease, coronary artery disease, was not incurred 
in or aggravated by service, and service connection may not 
be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 
1112, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).

3. The rating decision in October 1986 by the RO, denying the 
application to reopen the claim of service connection for a 
psychiatric disorder, became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2006). 

4. The additional evidence presented since the rating 
decision in October 1986 is not new and material, and the 
claim of service connection for a psychiatric disorder is not 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January and April 2005 and in March and May 
2006.  The veteran was notified of the evidence needed to 
substantiate the claims for service connection, that is, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was also notified that 
new and material was needed to reopen the claim of service 
connection for a psychiatric disorder, that is, evidence not 
previously considered that raised a reasonable possibility of 
substantiating the claim.  The notice included the type of 
evidence needed to substantiate the underlying claim of 
service connection for a psychiatric disorder, as describe 
above. 

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claims. The notices included the 
general provisions for rating a disability and for the 
effective date of a claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  This procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and address the issues at a hearing.  
The claims were then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in June 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed.Cir. 2006).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  On the claims of service connection, a 
medical examination or medical opinion is not warranted 
because the evidence does not establish that the veteran had 
deep vein thrombosis or heart disease during service.  As the 
veteran has not identified additional evidence which has yet 
to be obtained, and as there is otherwise no additional 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with. 

On the application to reopen, under the duty to assist, a VA 
medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Deep Vein Thrombosis and Heart Disease

Factual Background 

The service medical records, including the reports of 
entrance and separation examinations, contain no notation by 
complaint, finding, or history of deep vein thrombosis or 
heart disease.  On separation examination, the heart and 
vascular system were evaluated as normal. 

After service, private medical records disclose that in 
December 1985 the veteran was treated for deep vein 
thrombosis. 

Private medical records also disclose that in April 2004 the 
veteran was hospitalized for chest pain.  Cardiac 
catherization revealed coronary artery disease and the 
veteran had bypass surgery. 

Principles of Service Connection 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as thrombosis or 
heart disease, becomes manifest to a degree of 10 percent 
within one year from date of separation from service, the 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Neither deep vein thrombosis nor heart disease, coronary 
artery disease, was affirmatively shown to be present 
service, and as neither condition was noted in service, 
service connection on the basis of continuity of 
symptomatology does not apply.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a), (b).  

After service deep vein thrombosis was first documented in 
1985, more than 30 years after service, and heart disease, 
coronary artery disease, was first documented in 2004, more 
than 50 years after service, both years well beyond the one-
year presumptive period after separation from service for 
manifestation of either thrombosis or heart disease as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  Moreover, there is no competent medical evidence of 
record that otherwise relates either deep vein thrombosis or 
heart disease, first diagnosed after service, to an injury, 
disease, or event of service origin.  38 C.F.R. § 3.303(d). 

For these reasons, there is not factual basis to relate 
either deep vein thrombosis or heart disease to service on a 
direct basis or by the application of the one-year 
presumption for a chronic disease. 38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§ 3.303, 3.307. 3.309.  

As for the veteran's statements, where, as here, the 
determinative issues involve questions of medical diagnoses 
or of medical causation, competent medical evidence is 
required to substantiate the claims.  The veteran as a 
layperson is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements to the extent that he associates deep vein 
thrombosis or heart disease to service do not constitute 
favorable medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claims, the preponderance of the 
evidence is against the claims and service connection for 
deep vein thrombosis and heart disease is not established. 38 
U.S.C.A. § 5107(b).



Application the Reopen the Claim of Service Connection for a 
Psychiatric Disability
Procedural History and Evidence Previously Considered

In a rating decision in December 1955, the RO denied service 
connection for phobic neurosis on grounds it was not incurred 
in or aggravated by service.  In a letter, dated that same 
month, the RO notified the veteran of the adverse 
determination and of his right to appeal.  As the veteran did 
not initial an appeal of the rating decision, the denial of 
the claim became final by operation of law.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008 (1955). 

In rating decision in December 1960, the RO denied the 
veteran's application to reopen the claim.  On appeal to the 
Board, in a decision, entered in March 1963, the Board, 
considering all the evidence of record, found that the 
veteran's psychiatric symptoms of intense fear of storms, 
vehicles, and water existed prior to service and the 
psychiatric symptoms in service were a continuation of the 
pre-existing condition with no increase in the pre-service 
psychiatric disorder.  The Board then concluded that the 
presumption of soundness had been rebutted by clear and 
unmistakable evidence and that the pre-service psychiatric 
disorder was not aggravated by service.  The Board's decision 
was final.  38 U.S.C. § 4004(b) (1958). 

In rating decision in October 1986, the RO denied the 
veteran's application to reopen the claim.  In a letter, 
dated that same month, the RO notified the veteran of the 
adverse determination and of his procedural and appellate 
rights, but he did not initial an appeal of the rating 
decision, and the denial of the claim became final by 
operation of law, 38 U.S.C. § 4004(b) (1982). 

The evidence of record and previously considered at the time 
of the prior decisions is summarized as follows.

No psychiatric disorder was noted on entrance examination.  
The service medical records show that in June 1953 the 
veteran complained of nervousness since a truck accident in 
May 1953 and a phobia against riding in trucks, which he 
attributed in part to an injury while in grammar school.  On 
pyschometric testing, a neurotic struggle of long duration 
was noted.  On further evaluation in July 1953, the diagnosis 
was severe phobic neurosis manifested by intense fear of 
storms, vehicles, and water, and a similar disorder since 
early childhood, which existed prior to service.  Events of 
aversion to storms and water prior to service were described 
by one examiner, who stated that the recent vehicle accident 
accentuated the symptoms.  In September 1953, a Medical Board 
found that the phobic reaction, manifested by intense fear of 
storms, vehicles, and water, existed prior to service and was 
not permanently aggravated by service.  The veteran was 
subsequently discharged from the service because of the pre-
existing condition. 

After service on VA examinations in February 1954 and 
November 1955 the diagnoses were chronic phobic reaction.  In 
November 1962, a private physician reported that veteran was 
normal prior to service except for a physical injury.  
Statements from the veteran's parents attested to the fact 
that the veteran became nervous after the truck accident in 
service.  Others, who knew the veteran before he entered the 
service, attested to the fact that the veteran was normal 
before service and after service he appeared nervous.  

In a report, dated in October 1985, J.P.K, Ph.D., stated that 
the veteran presented with symptoms of a slowly developing 
anxiety and panic disorder with accompanying phobias that 
interfered with all phases of the veteran's life, which 
according to the veteran started with a vehicle accident in 
service.  It was noted that the veteran had phobic responses 
to storms and water related to an early childhood event.  The 
diagnoses were panic disorder, agoraphobia with panic 
attacks, specific phobias neurosis. 

In a report, dated in December 1985, L.W., MD, stated that 
the veteran was experiencing panic attacks, particularly over 
work, and the diagnosis was agoraphobia.  



In a report, dated in December 1985, R.L.C, Ph.D., expressed 
the opinion that the veteran's diagnosis was anxiety neurosis 
with phobic-like features, precipitated by a vehicle accident 
during service and the subsequent development of episodic 
anxiety attacks and a phobia toward inclement weather. 

Current Claim 

In order that the additional evidence be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, the absence of new and material 
evidence on the question of aggravation of a pre-existing 
psychiatric disorder. 

The current application to reopen the claim of service 
connection for a psychiatric disorder was received at the RO 
in January 2005.  The claim may be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence presented consists of the following.

Item (1) consists of a report, dated in July 2004, of L.W., 
MD, who stated that the veteran has been treated long term 
for panic attacks and agoraphobia.  The evidence is not new 
and material as it is redundant, that is, it is repetitive of 
the statement by the same physician, dated in December 1985, 
and redundant evidence does not meet the standard of new and 
material evidence under 38 C.F.R. § 3.156. 

Item (2) consists of copies of the reports, dated in October 
1985 of J.P.K, Ph.D., and in December 1985 of R.L.C, Ph.D., 
which are not new and material as the reports were previously 
considered by the RO in the rating decision in October 1986. 

Item (3) consists of report of J.D.D., MD., who stated that 
the veteran has had severe problems with panic disorder since 
a vehicle accident during service.  The evidence is not new 
and material as it is cumulative, that is, supporting 
evidence of previously considered evidence, namely, the 
report, dated in December 1985 of R.L.C, Ph.D., who expressed 
the opinion that the veteran's diagnosis was anxiety neurosis 
with phobic-like features, precipitated by a vehicle accident 
during service, which has been previously considered and 
rejected as new and material in the rating decision of 
October 1986, and cumulative evidence does not meet the 
standard of new and material evidence under 38 C.F.R. 
§ 3.156.

Item (4) consists of a report, dated in August 2005 of J.P.K, 
Ph.D., who stated that he could not add anything further 
other than that he had written in October 1985, that is, that 
the veteran had indicated that his difficulties started after 
a vehicle accident in service.  This evidence is not new and 
material as the report is redundant, that is, it is 
repetitive of the statement in October 1985 by the same 
doctor, which was previously considered and rejected by the 
RO in the rating decision in October 1986, and redundant 
evidence does not meet the standard of new and material 
evidence under 38 C.F.R. § 3.156. 

Item (5) consists of a lay statement, dated in November 2005, 
attesting to the fact that after service the veteran was 
unable to return to work because of panic attacks. The 
evidence is not new and material as it is cumulative, that 
is, supporting evidence of previously considered evidence, 
namely, other lay statements of individuals, who stated that 
after service the veteran appeared nervous, which has been 
previously considered and rejected in the decision of the 
Board, dated in 1963, and cumulative evidence does not meet 
the standard of new and material evidence under 38 C.F.R. 
§ 3.156.

Item (6) consists of the veteran's statements in which he 
relates the onset of his current psychiatric problems to 
service.  Lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

The additional evidence is not new and material because by 
itself or when considered with previous evidence of record, 
the additional evidence does relate to an unestablished fact 
necessary to substantiate the claim, that is, aggravation of 
a pre-existing condition and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
Therefore, the claim is not reopened.  




ORDER

Service connection for deep vein thrombosis is denied.

Service connection for heart disease is denied.

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
psychiatric disorder is denied. 



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


